DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-11, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorecki et al. (USPN 9,921,593).
With respect to claim 1, Gorecki et al. discloses in Figs. 4 and 6, apparatus (Fig. 4 further details disclosed in Fig. 6) comprising: 
an error amplifier (432) having an amplifier output (output connected to R1), a first input (terminal connected RFB1/RFB2) and a second input (Input connected to VREF), the second input configured to receive a reference voltage (Vref) (VREF);
a buffer (434 with current source connected to 434) having a buffer input (gate of 434) and a buffer output (e.g., source of 434), the buffer input coupled to the amplifier output (gate receives amplifier output);
 a transistor (PP) having a gate (449), a source (connected to VDD) and a drain (connected to 439), the gate coupled to the buffer output (directly connected), the drain coupled to the first input (via RFB1), and the transistor configured to receive an input voltage (VIN) (VDD) at the source and provide an output voltage (VOUT) at the drain (VREG); and 
a current-mode feedforward ripple canceller (CFFRC) (450) having a CFFRC input (one of the inputs of 451 and 455) and a CFFRC output (488), the CFFRC output coupled to the gate (directly connected), and the CFFRC input configured to receive VIN (via 451).  
With respect to claim 2, the apparatus of claim 1, further comprising a compensation circuit coupled to the amplifier output (filter R1 with C1 compensating frequency/noise).  
With respect to claim 9, the apparatus of claim 1, wherein the CFFRC is configured to provide a current representation of a ripple component of VIN at the gate (Inj is a current representation of a ripple component of VDD).  
With respect to claim 10, apparatus (Fig. 4) comprising: 
a transistor (PP) having a gate (449), a source (source connected to VDD) and a drain (terminal connected to 439), the source configured to receive an input voltage (VIN) (VDD); 
an error amplifier (432) configured to: 
compare an output voltage (VOUT) (VREG) at the drain (voltage between RFB1 and RFB2) to a reference signal (Vref) (VREF); and 
provide an error signal responsive to the comparison (output of 432);
 a buffer configured to provide the error signal to the gate (434 with current source connected to the source of 434); and 
a current-mode feedforward ripple canceller (CFFRC) (450)configured to: 
sense a voltage ripple in VIN (451/454 senses ripple);
 convert the sensed voltage ripple to a current representation of the voltage ripple (459 converts voltage ripple into current representation 488); and 
provide the current representation of the voltage ripple to the gate (488 is provided to 449).  
With respect to claim 11, the apparatus of claim 10, wherein the CFFRC is configured to increase a power signal rejection ratio of the apparatus and decrease an amount of the voltage ripple coupled by the transistor from the source to the drain by providing the current representation of the voltage ripple to the gate (the biasing provided by 450 increases the PSRR as claimed).  
With respect to claim 15, the apparatus of claim 10, wherein the CFFRC and the buffer are configured to have approximately a same transconductance (the above recitation is merely a functional limitation the transconductance of 459 is programmable and set according to the bias voltages at 614 and 616, see Fig. 6, and thus can be programmed to any value including “approximately equal” to the transconductance of the buffer).  
With respect to claim 16,  a system (Fig. 4), comprising: 
a load (CL/device that receives VREG); and
 a low dropout regulator (LDO)  (Fig. 4 lest CL) adapted to be coupled to the load and configured to provide a regulated output voltage (VOUT) (VREG) to the load based on an input voltage (VIN) (VDD), wherein the LDO includes: 
a transistor (PP) having a gate (449), a source (source connected to VDD) and a drain (terminal connected to 439), the source configured to receive VIN (VDD); 
an error amplifier (432) configured to: 
compare VOUT (VREG) at the drain (voltage between RFB1 and RFB2) to a reference signal (Vref) (VREF); and 
provide an error signal responsive to the comparison (output of 432);
 a buffer configured to provide the error signal to the gate (434 with current source connected to the source of 434); and 
a current-mode feedforward ripple canceller (CFFRC) (450) configured to: 
sense a voltage ripple in VIN (451/454 senses ripple);
 convert the sensed voltage ripple to a current representation of the voltage ripple (459 converts voltage ripple into current representation 488); and 
provide the current representation of the voltage ripple to the gate (488 is provided to 449).  


With respect to claim 17, the system of claim 16, wherein: 
the error amplifier has an amplifier output (output of 432), a first input (input connected between RFB1 and RFB2) and a second input (input connected to VREF), the second input configured to receive Vref (VREF);
 the buffer has a buffer input (gate of 434) and a buffer output (connected to 449), the buffer input coupled to the amplifier output (directly connected);
 the gate is coupled to the buffer output (directly connected), the source is configured to receive VIN (VDD), and the drain is configured to provide VOUT (VREG); and 
the CFFRC has a CFFRC input (input of 451 or input of 455) and a CFFRC output (488), the CFFRC output coupled to the gate, and the CFFRC input configured to receive VIN (inputs and output are connected as claimed).  
With respect to claim 18, the system of claim 16, wherein the CFFRC and the buffer are configured to have approximately a same transconductance (the above recitation is merely a functional limitation the transconductance of 459 is programmable and set according to the bias voltages at 614 and 616, see Fig. 6, and thus can be programmed to any value including “approximately equal” to the transconductance of the buffer).   
With respect to claim 19, the system of claim 16, wherein the CFFRC is configured to increase a power signal rejection ratio of the LDO and decrease an amount of the voltage ripple coupled by the transistor from the source to the drain by providing the current representation of the voltage ripple to the gate (the circuitry is connected and operative as claimed to provide the functionality as claimed).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12-14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al. (USPAPN 2017/0126118) in view of Gorecki et al. (USPN 9,921,593).
With respect to claim 1, Duong et al. discloses, in Figs. 1-18,  an apparatus (Fig. 1 details disclosed in Figs. 2-18) comprising: 
an error amplifier (110) having an amplifier output (V1), a first input (inverting terminal) and a second input (non-inverting terminal), the second input configured to receive a reference voltage (Vref) (VIN);
a buffer (120) having a buffer input (N11) and a buffer output (N12), the buffer input coupled to the amplifier output; 
a transistor (130) having a gate (connected to V2), a source (connected to VDD) and a drain (connected to N13), the gate coupled to the buffer output (directly), the drain coupled to the first input (via 140), and the transistor configured to receive an input voltage (VIN) (VDD) at the source and provide an output voltage (VOUT) (VOUT) at the drain.
The regulator of Fig. 1 of Duong fails to disclose:
 “a current-mode feedforward ripple canceller (CFFRC) having a CFFRC input and a CFFRC output, the CFFRC output coupled to the gate, and the CFFRC input configured to receive VIN.”
However, Gorecki et al. discloses a regulator including:
a current-mode feedforward ripple canceller (CFFRC) (450) having a CFFRC input (one of the inputs of 451 and 455) and a CFFRC output (488), the CFFRC output coupled to the gate (directly connected), and the CFFRC input configured to receive VIN (via 451).  
The feedforward ripple canceller further reduces fluctuations within the regulator circuit due to fluctuations/ripple on the power supply/input voltage VDD. 
It would have been obvious to use the CFFRC of Gorecki with the regulator of Fig. 1 of Duong for the purpose of further reducing fluctuations within the regulator circuit due to fluctuations/ripple on the power supply/input voltage VDD. 
With respect to claim 2, the apparatus of claim 1, further comprising a compensation circuit coupled to the amplifier output (150).  
With respect to claim 3, the apparatus of claim 1, wherein the transistor is adapted to be coupled at the drain to a series-connected second resistor and a capacitor (see ESR and CL of 190 in Fig. 3).  
With respect to claim 10, Duong discloses in Figs. 1-18, an apparatus (Fig. 1 details disclosed in Figs. 2-18) comprising:
 a transistor (130) having a gate (gate connected to V2), a source (source connected to VDD) and a drain (drain connected to N13), the source configured to receive an input voltage (VIN) (VDD);
 an error amplifier (110) configured to: 
compare an output voltage (VOUT) at the drain (Via 140 to the inverting terminal) to a reference signal (Vref) (VIN); and
 provide an error signal responsive to the comparison (V1);
 a buffer configured to provide the error signal to the gate (120; V2).
Duong fails to disclose:
 “a current-mode feedforward ripple canceller (CFFRC) configured to: 
sense a voltage ripple in VIN; convert the sensed voltage ripple to a current representation of the voltage ripple; and
 provide the current representation of the voltage ripple to the gate.”
  However, Gorecki et al. discloses a regulator including:
a current-mode feedforward ripple canceller (CFFRC) (450)configured to: 
sense a voltage ripple in VIN (451/454 senses ripple);
 convert the sensed voltage ripple to a current representation of the voltage ripple (459 converts voltage ripple into current representation 488); and 
provide the current representation of the voltage ripple to the gate (488 is provided to 449).  
The feedforward ripple canceller further reduces fluctuations within the regulator circuit due to fluctuations/ripple on the power supply/input voltage VDD. 
It would have been obvious to use the CFFRC of Gorecki with the regulator of Fig. 1 of Duong for the purpose of further reducing fluctuations within the regulator circuit due to fluctuations/ripple on the power supply/input voltage VDD. 
With respect to claim 12, the apparatus of claim 10, further comprising a compensation circuit configured to provide compensation to the error signal by modulating a location of a frequency response zero in a frequency response of the error signal (150 operates as claimed, see paragraphs 0041 and 0047-0056).  
With respect to claim 13, the apparatus of claim 10, further comprising a bias circuit configured to bias the error amplifier and the buffer to inject current into the error amplifier and the buffer (FC1 and FC2 inject currents into the outputs of 110 and 120), in order to compensate for an undershoot in a value of VOUT with respect to a value of Vref (FC1 and FC2 compensate for such an undershoot under control of the CAS signal see Fig. 12 and paragraphs 0071-0072).  
With respect to claim 14, the apparatus of claim 10, further comprising a bias circuit configured to electrically load the drain to reduce a value of VOUT, in order to compensate for an overshoot in a value of VOUT with respect to a value of Vref (during an overshoot condition FC4 is generated with a negative current values, see paragraphs 0071 and 0072 and thus electrically loads the drain of 130 to reduce, via the negative current value, VOUT in order to compensate for the overshoot).  
	With respect to claims 16 and 20.  Claims 16 and 20 are rejected for similar reasons as claims 10 and 12. Note Fig.1 lest 190 is a LDO regulator and 190 is a load.  The above combination discloses all the limitations of claims 16 and 20

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorecki et al. in view of in view of Lee et al. (USPN 7,750,729).
With respect to claim 4, Gorecki merely discloses a single transistor PP wherein the transistor is a first transistor (PP), the gate is a first gate (gate of PP), the source is a first source (source of PP), the drain is a first drain (drain of PP).  Gorecki fails to disclose an additional transistor connected to PP and thus fails to disclose: 
“the apparatus further comprises a second transistor having a second gate, a second source and a second drain, the second gate coupled to the buffer output, and the second source coupled to the first source.”
However, it is old and well-known to construct the output driving transistor of a regulator with multiple parallel connected transistors for the purpose of increasing the current output of the output device. This is further evidenced in Fig. 1 of Lee which discloses an output transistor (12) of a regulator wherein the transistor is a first transistor (PD1), the gate is a first gate (gate of PD1), the source is a first source (source of PD1), the drain is a first drain (drain of PD1), the apparatus further comprises a second transistor (PD2) having a second gate (gate of PD2), a second source (source of PD2) and a second drain (drain of PD2), the second gate coupled to the buffer output (same gate terminal of the first transistor), and the second source coupled to the first source (sources are connected).  The multiple transistors allow for additional current to be generated when a larger current is required, see Col. 1 lines 56-67.
It would have been obvious to add additional transistors in parallel to PP of Gorecki for the purpose of, among other things, increasing the current output of the regulator when the load requires a large current value.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849